NO. 07-05-0232-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                       JULY 19, 2005

                           ______________________________


                           BOBBY W. WILLARD, APPELLANT

                                              v.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

             FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 99-430419; HON. BRADLEY S. UNDERWOOD, PRESIDING

                          _______________________________

Before REAVIS, CAMPBELL and HANCOCK, JJ.

                                MEMORANDUM OPINION

       Appellant, Bobby W. Willard, appeals from the trial court’s order denying appellant’s

motion for DNA testing. We dismiss the proceeding for lack of jurisdiction.

       The order from which appellant is appealing was signed on May 3, 2005. Appellant

then filed a notice of appeal on June 14, 2005. To be timely, a notice of appeal must be

filed within 30 days after the sentence is imposed or suspended in open court or within 90

days after that date if a motion for new trial is filed. Tex. R. App. P. 26.2(a). No motion for
new trial having been filed, appellant's notice of appeal was due to be filed by June 2, 2005.

Because the record discloses that the notice of appeal was received by the clerk on June

14, 2005, Tex. R. App. P. 9.2(b), without seeking an extension of the deadline, Tex. R. App.

P. 26.3, the notice of appeal was late.

       A timely filed notice of appeal is essential to invoke our appellate jurisdiction. Olivo

v. State, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996). If it is untimely, we can take no

action other than to dismiss the proceeding. Id. at 523. Appellant's notice being untimely

filed, we have no jurisdiction over the matter and dismiss the appeal.



                                                  Per Curiam

Do not publish.